.
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of device claims in the reply filed on 03/26/2021 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engel et al. (2017/0191857) .



a plurality of interconnected unit cells including at least a first unit cell “Sensor 1” formed of first interconnected conducting segments 130, and a second unit cell “Sensor M-1” formed of second interconnected conducting segments, and wherein the plurality of interconnected unit cells forms a lattice (3D arrangement), wherein the first unit cell is a first sensing element “Sensor 1”, and the second unit cell is a second sensing element “Sensor M-1”.

Regarding claim 2, Engel et al. teach in figure 19 and related text that the first and second sensing elements are Hall sensing elements.

Regarding claims 3-5 and 7, Engel et al. teach in figure 19 and related text (see paragraph [0041]) that the first and second interconnected conducting segments comprise graphene, carbon nanotubes, a metal or a metal coated with another metal and tubes filled with a conducting material.

Regarding claim 6, Engel et al. teach in figure 19 and related text that the first and second interconnected conducting segments are hollow tubes.

Regarding claim 8, Engel et al. teach in figure 19 and related text that the first and second sensing elements are individually addressable in three dimensions (inherently therein).

Regarding claim 9, Engel et al. teach in figure 19 and related text that the block is a magnetic field sensor configured to detect magnetic fields in three dimensions. 

Regarding claim 10, Engel et al. teach in figure 19 and related text that the block is a 3D addressable Hall sensor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (2017/0191857).Regarding claims 11 and 12, Engel et al. teach in figure 19 and related text substantially the entire claimed structure, as applied to the claims above, including the first and .
Engel et al. do not teach that a leg from one pair is arranged to receive current while current is drawn from the opposite leg of the one pair, while voltage is measurable at the other two pairs, and wherein any leg from any pair of the three opposing pairs of connected legs is arranged to receive and output current, and voltage is measurable at any leg from any of the remaining pairs of the three opposing pairs of connected legs.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange a leg from one pair to receive current while current is drawn from the opposite leg of the one pair, while voltage is measurable at the other two pairs, and to arrange any leg from any pair of the three opposing pairs of connected legs to receive and output current, and voltage is measurable at any leg from any of the remaining pairs of the three opposing pairs of connected legs, in Engel et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 13, Engel et al. teach in figure 19 and related text that the three different directions are orthogonal from each other.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
4/1/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800